Citation Nr: 0523287	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  99-15 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982.

This matter originally came before the Board of Veterans' 
Appeals (Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO). 

The Board remanded the case in April 2001 and June 2003 for 
additional development.  Subsequently, an April 2005 rating 
action continued the prior denials.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran does not currently have a chronic right ankle 
disability.  

3.  The service medical records do not document any injury to 
the veteran's right knee; the veteran first complained of 
right knee pain nearly three years following service, and no 
current right knee pathology has been credibly linked to his 
period of service.

4.  The service medical records do not document any injury to 
the veteran's left ankle; the veteran first complained of 
left ankle pain more than 12 years following service, and no 
current left ankle pathology has been credibly linked to his 
period of service.

5.  The service medical records do not document any injury to 
the veteran's left knee; left knee osteoarthritis was first 
noted in 1991, nearly nine years after his separation from 
active duty, and no current left knee pathology has been 
credibly linked to his period of service.


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  A right knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  A left ankle disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.  A left knee disorder was not incurred in or aggravated by 
active service, and arthritis of the left knee may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1131, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)), imposes obligations on 
VA in terms of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002);  
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in July 
2003.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The veteran was notified 
in the June 1999 statement of the case (SOC) and December 
2002 supplemental statement of the case (SSOC) of the laws 
and regulations pertaining to his claims for service 
connection.  This was sufficient for notification of the 
information and evidence necessary to substantiate the 
claims, and the veteran has been adequately informed as to 
the type of evidence that would help substantiate his claims.  

Finally, with respect to element (4), the Board notes that 
the RO's July 2003 letter contained sufficient detailed 
descriptions of the type of evidence that would help to 
substantiate his claims as to essentially constitute a 
request that the veteran send any evidence to VA in his 
possession that pertains to the claim.  There is no 
allegation from the veteran that he has any pertinent records 
in his possession that have not been obtained by VA.

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the formal VCAA notice letters to the veteran.  At 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra. 

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield  
supra.  While the notice could not be given prior to the 
initial adjudication of the claim currently on appeal, which 
predated the enactment of VCAA, the veteran subsequently 
received content- complying notice and proper VA process as 
described above.  

Upon receipt of a substantially complete application for 
benefits, VA will also make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.   
See 38 C.F.R. § 3.159(c) (2004).  

The case has been remanded to schedule the veteran for a VA 
examination and to obtain pertinent records, including 
extensive private medical records.  The veteran has undergone 
VA examinations in September 1998, and October 2002.  The RO 
made extensive attempts to obtain additional National Guard 
records of the veteran, however these attempts were not 
successful.  The veteran has not identified other pertinent 
records that have not been obtained.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See  38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R.  § 
3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112  (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App.  183 
(2002).  

The Board notes that the veteran submitted additional 
evidence to the Board in July 2005, and that this evidence 
was not accompanied by a waiver of RO consideration.  
However, after reviewing this evidence, the Board has 
determined that it is either duplicative of evidence 
previously of record, or not probative as to the issues on 
appeal and thus remand of the case for the RO's consideration 
of that evidence is not required.  38 C.F.R. § 20.1304 
(2004).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Where the veteran served continuously for ninety (90) or more 
days, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

Right Ankle

The service medical records show that in October 1979 the 
veteran complained of a two month history of onset of right 
ankle pain following running.  There was no swelling, and 
examination showed adequate pain-free range of motion.  Right 
ankle strain was noted.  Follow-up examination in November 
1979 noted an assessment of "chronic strain."

National Guard enlistment examination in November 1982 and 
periodic examination in November 1986 noted normal lower 
extremities and musculoskeletal examinations.

A statement dated in September 1999 from T.G.T., M.D., noted 
that the veteran was under the physician's care:  

Based on his medical and military records 
reviewed by me, it is certainly possible 
that the injuries sustained to his ankle 
and knees are secondary to required 
activities during his active military 
service.  

A VA examination was conducted in August 1998.  The veteran 
complained of some pain and swelling in the right ankle, but 
he did not recall an injury.  On examination, the veteran 
walked on his heels and toes without difficulty.  There was 
no swelling or deformity of the right ankle.  He had 20 
degrees of dorsiflexion and 45 degrees of plantar flexion, 
with good subtalar motion.  Anterior drawer test was 
negative, and the examiner could detect no talar tilt with 
varus or valgus stress.  X-rays showed a tiny hypertrophic 
spur on the tip of the medial malleolus.  There was no 
narrowing of the articular cartilage or subchondral 
sclerosis.  This tiny hypertrophic spur was thought to be the 
result of a sprained deltoid ligament sometime in the past.  
On physical examination, there was no instability.  The 
examiner did not diagnose a right ankle disability.

A VA examination of the right ankle was conducted in October 
2002.  The examiner reviewed the veteran's records, and noted 
that the veteran sprained his right ankle during service in 
October 1979 and had reported several recurrences of right 
ankle pain without report of recent injury.  On examination, 
there was no swelling or deformity of the ankle.  He had 20 
degrees of active dorsiflexion and 40 degrees plantar flexion 
with normal subtalar motion.  The veteran was tender over the 
medial surface of the tibia about 2.5 to three inches above 
the tip of the medial malleolus.  There was no tenderness 
laterally.  Anterior drawer and talar tilt tests were normal.  
X-rays suggested an old sprain; however, there was no 
narrowing of the articular cartilage, osteophyte formation, 
or widening of the mortise.  The impression was status-post 
sprain, right ankle.  The examiner stated:

I find no evidence of instability or 
arthritic changes in his right ankle.  
Today it is normal to physical and X-ray 
examination.  I find no objective physical 
findings to explain the episodes of pain 
which he has.  The c. file and his service 
medical records were reviewed for this 
examination.  I find no current disability 
to tie to any particular injury.

The objective record indicates that the veteran sprained his 
ankle during service in October 1979.  While a follow-up 
examination in November 1979 referred to a "chronic 
strain," the subsequent record does not support a finding 
that the veteran had a chronic right ankle disability during 
service; the combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic, are not demonstrated.  See 38 C.F.R. § 3.303(b).  In 
this case, the National Guard examinations in November 1982 
and November 1986 failed to show any right ankle complaints 
or pathology, and the VA examinations in September 1998 and 
October 2002 found no right ankle disability.  The October 
2002 VA examiner, after a review of the claims folder and 
service medical records, specifically noted that the veteran 
had "no current disability to tie to any particular 
injury."  The Board has considered the private physician's 
general statement that it is "certainly possible that the 
injuries sustained to his ankle and knees are secondary to 
required activities during his active military service," 
however the Board notes that this statement is both equivocal 
and lacking in specificity as to a current identifiable right 
ankle disability.  

The Board has considered the statements of the veteran to the 
effect that he has right ankle pain related to an injury 
during service.  However, the veteran's lay testimony alone, 
even if were not contradicted by the medical evidence of 
record, is not competent evidence to support a finding on a 
medical question requiring special experience or special 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
right ankle disability. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Since the weight of the evidence for 
and against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. §§ 3.102 
(2004).

Right Knee

The service medical records do not show any complaints or 
findings related to the veteran's right knee.  National Guard 
enlistment examination in November 1982 and periodic 
examination in November 1986 noted normal lower extremities 
and musculoskeletal examinations.

Private medical record dated in April 1985 noted a complaint 
of right knee pain; the impression was ligamentous strain.  
In June 1987, chondromalacia of the right knee was noted.  In 
July 1987, the veteran was seen with complaints of a three 
month history of right knee pain.  He underwent arthroscopic 
surgery for probable tear of lateral meniscus.  The surgery 
revealed the meniscus to be intact.  A partial synovectomy 
was performed. 

A July 1998 private treatment record noted a diagnosis of 
degenerative joint disease, knees.  There was no indication 
that this diagnosis was supported by X-rays of the right 
knee.

A VA examination was conducted in October 1998.  The veteran 
complained of some pain and swelling in the right knee, but 
he did not recall an injury.  On examination, the veteran 
walked on his heels and toes without difficulty.  He had full 
extension and 140 degrees of flexion.  There was no 
quadriceps atrophy, retropatellar crepitation, patellar 
instability, swelling, or effusion.  The collateral ligaments 
were stable to varus and valgus stress.  Anterior drawer and 
posterior drawer tests were negative.  X-rays showed slight 
elongation of the spines.  No narrowing of the articular 
cartilage or osteophyte formation was noted.  The examiner 
did not diagnose a right knee disability.

A statement dated in September 1999 from T.G.T., M.D., noted 
that the veteran was under the physician's care:  

Based on his medical and military records 
reviewed by me, it is certainly possible 
that the injuries sustained to his ankle 
and knees are secondary to required 
activities during his active military 
service.  

There are no medical findings supporting an inservice right 
knee injury.  The veteran's reported history of right knee 
injury in service in the treatment records and to VA 
examiners is not substantiated by any contemporaneous 
objective findings.  The Court has held that bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  The 
objective evidence indicates that the veteran first 
complained of right knee problems in April 1985, nearly three 
years following his separation from his period of active 
duty, and there is no indication that the ligamentous strain 
noted at that time was related to his period of active duty.  
In fact, the 1998 VA examination did not include a diagnosis 
of right knee disability.

The Board has considered the statements of the veteran to the 
effect that he has right knee pain related to an inservice 
knee injury.  The Board has also considered the lay 
statements of others submitted by the veteran reporting that 
he suffered knee and ankle problems during service.  However, 
the lay testimony alone, even if were not contradicted by the 
medical evidence of record, is not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
right knee disability. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Since the weight of the evidence for 
and against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. §§ 3.102 
(2004).

Left Ankle

The service medical records do not show any complaints or 
findings related to the veteran's left ankle.  National Guard 
enlistment examination in November 1982 and periodic 
examination in November 1986 noted normal lower extremities 
and musculoskeletal examinations.

A February 1995 private treatment record noted the veteran 
complained of left ankle swelling for the past 10 days, with 
no injury reported.  X-rays were negative.  The impression 
was ganglion cyst.  A June 1996 record noted a lesion on the 
left ankle.  In February 1997, a cyst on the left ankle was 
noted to have begun to hurt; this was noted to have been 
present for several years.  

A VA examination was conducted in August 1998.  The veteran 
stated that during service he stepped in a hole and twisted 
his left knee and ankle.  He complained of pain in the left 
ankle present most of the time.  On examination, the veteran 
walked on his heels and toes without difficulty.  There was a 
three centimeter slightly tender mass over the lateral aspect 
of the left heel behind the lateral malleolus.  There was a 
well-healed curved scar overlying this mass.  He had 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
There was 20 degrees of inversion and 10 degrees of eversion 
in the subtalar joint.  He had normal mid tarsal motion.  
Anterior drawer test was negative, and the examiner could 
detect no talar tilt with varus or valgus stress.  X-rays 
showed no narrowing of the articular cartilage, osteophyte 
formation, loose body, fracture, or dislocation.  The 
impression was soft tissue tumor, left heel, etiology 
undetermined.

A statement dated in September 1999 from T.G.T., M.D., noted 
that the veteran was under the physician's care:  

Based on his medical and military records 
reviewed by me, it is certainly possible 
that the injuries sustained to his ankle 
and knees are secondary to required 
activities during his active military 
service.  

There are no medical findings supporting an inservice left 
ankle injury.  The veteran's reported history of left ankle 
injury in service in the treatment records and to VA 
examiners is not substantiated by any contemporaneous 
objective findings.  The Court has held that bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence.  LeShore, supra.  The objective evidence indicates 
that the veteran first complained of left ankle problems in 
February 1995, more than 12 years following his separation 
from his period of active duty, and there is no indication 
that the ganglion cyst removed from his left ankle in 1997 
was related to his period of active duty.  

The Board has considered the statements of the veteran to the 
effect that he has left ankle pain related to an inservice 
injury.  The Board has also considered the lay statements of 
others submitted by the veteran reporting that he suffered 
knee and ankle problems during service.  However, the lay 
testimony alone, even if were not contradicted by the medical 
evidence of record, is not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
left ankle disability. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Since the weight of the evidence for 
and against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. §§ 3.102 
(2004).

Left Knee

The service medical records show that the veteran had a 
lipoma removed from his left knee in December 1981.  Nine 
days later the area was noted to be swollen, tender, and 
infected.  Subsequent evaluation noted that there was no more 
pus, and the area was "healing o.k."  

National Guard enlistment examination in November 1982 and 
periodic examination in November 1986 noted normal lower 
extremities and musculoskeletal examinations.

In June 1991, the veteran complained of left knee pain which 
he said had been present for "twelve to fifteen years."  X-
rays showed minor osteoarthritic changes.  Arthroscopy was 
performed is July 1991.  There was a complex tear of the 
posterior horn of the lateral meniscus, and an oblique tear 
of the posterior horn of the medial meniscus.  Grade I 
degenerative joint disease was noted in the medial 
compartment.  An August 1991 follow-up noted arthritis of the 
left knee.  

A VA examination was conducted in October 1998.  The veteran 
stated that during service he stepped in a hole and twisted 
his left knee and ankle.  He complained of pain in the left 
knee present most of the time.  On examination, the veteran 
walked on his heels and toes without difficulty.  He had full 
extension and 140 degrees of flexion.  There was no 
quadriceps atrophy, retropatellar crepitation, patellar 
instability, swelling, or effusion.  The collateral ligaments 
were stable to varus and valgus stress.  Anterior drawer and 
posterior drawer tests were negative.  X-rays showed slight 
narrowing of the articular cartilage in the medial 
compartment with small osteophytes.  The diagnosis was mild 
osteoarthritis, left knee.

A statement dated in September 1999 from T.G.T., M.D., noted 
that the veteran was under the physician's care:  

Based on his medical and military records 
reviewed by me, it is certainly possible 
that the injuries sustained to his ankle 
and knees are secondary to required 
activities during his active military 
service.  

The objective record shows no orthopedic injury to the 
veteran's left knee during service.  He had a lipoma removed 
from the area in 1981, however no residuals of that procedure 
are currently shown.  The 1982 and 1986 National Guard 
examinations did not demonstrate any left knee pathology.  
The first indication of left knee arthritis in the record 
comes in 1991, nearly nine years following the veteran's 
separation from active duty.  The veteran's reported history 
of left knee injury in service in the treatment records and 
to VA examiners is not substantiated by any contemporaneous 
objective findings.  The Court has held that bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence.  LeShore, supra.  

Thus, the medical evidence in this case does not provide a 
basis upon which to conclude that the veteran's left knee 
disability began during or is otherwise attributable to his 
period of service.  Arthritis, which was first demonstrated 
nearly a decade after separation from service, may not be 
presumed to have been incurred in service.  38 C.F.R. §§ 
3.307, 3.309 (2004). 

The Board has considered the statements of the veteran to the 
effect that he has left knee arthritis related to an 
inservice injury.  The Board has also considered the lay 
statements of others submitted by the veteran reporting that 
he suffered knee and ankle problems during service.  However, 
the lay testimony alone, even if were not contradicted by the 
medical evidence of record, is not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu, supra.

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
left knee disability.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Since the weight of the evidence for 
and against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. §§ 3.102 
(2004).

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection bilateral knee 
and ankle disability because there is no evidence of 
pertinent disability in service or for several years 
following service.  Thus, while there are current findings of 
knee and ankle disability, there is no true indication that 
pertinent disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the negative 
examination performed at separation from service and on 
National Guard examinations in 1982 and 1986, and the first 
suggestion of pertinent disability many years after active 
duty, relating knee or ankle disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


